Order entered December 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01384-CV

                           IN THE INTEREST OF K.V.K., A CHILD

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-12-19679

                                            ORDER
       We DENY appellee’s November 24, 2014 motion for an extension of time to file a notice

of cross-appeal without prejudice to filing a motion, within ten days of the date of this order,

that states the facts relied on to reasonably explain the need for an extension. See TEX. R. APP. P.

26.3 & 10.5(b)(1)(C).


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE